Citation Nr: 1547869	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1943 to May 1946.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

By a filing of July 2010, the Appellant, as a surviving spouse, applied for dependency and indemnity compensation, death pension, and accrued benefits.  See VA Form 21-534 of July 2010.  By a letter of May 2011, the Appellant was notified of the RO's denial of the claims for dependency and indemnity compensation (DIC), death pension, and accrued benefits.  The VA Form 9 filed by the Appellant in May 2013 limited the appeal to "entitlement to service connected death."  Accordingly, the issues of entitlement to death pension and accrued benefits are not on appeal before the Board.

Notably, the Board has added the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 to the title page.  In essence, the appellant's entire argument is that the Veteran's total disability rating should reach further back than it did, thus triggering the application of section 1318.  The June 2013 statement of the case (SOC) addressed this argument without separating it out from the service connection issue, and adjudicated it under the appropriate provisions.  Although the appellant's VA Form 9 limited the appeal to service-connected death as noted above, she continued to put forth arguments that the total rating should qualify her for benefits. Thus, the spirit of her claim and arguments raises the section 1318 issue, and the Board finds no prejudice in addressing it, as the agency of original jurisdiction has already done so in the aforementioned SOC, as well as in the September 2013 supplemental statement of the case.

By a filing of August 2014, the Appellant withdrew her request for a Board hearing.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2009.

2.  The Appellant was married to the Veteran at the time of his death.

3.  At the time of his death, the Veteran was service-connected for a sensorineural hearing loss disability and a tinnitus disability, effective from March 2002 forward.

4.  The Veteran was not continuously rated as totally disabled due to his service-connected disabilities, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case but for clear and unmistakable error (CUE) in a prior decision, which has not been established.

5.  The Veteran was not a former prisoner of war (POW).

6.  The competent evidence of record does not relate the cause of the Veteran's death to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for DIC pursuant to 38 U.S.C.A. § 1318.  38 U.S.C.A. 
§ 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2015).

2.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist
      
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA must notify the claimant of: (1) any evidence needed to substantiate the claim(s); (2) any evidence to be obtained by VA; and (3) any evidence to be provided by the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claimant is also to be notified as to how disability ratings and effective dates of service connection are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency Indemnity and Compensation (DIC) based on service connection for the cause of death, notice must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

By a letter and enclosure of February 2011, the RO provided the Appellant with the required VCAA notice relating to the elements of service connection, the evidence the Appellant was responsible for obtaining, and the evidence that VA had already received.  It is not clear from the record that the Appellant was given Hupp notice as described above.  The Board finds, however, that the Appellant has not been prejudiced by any deficiency of notice.

Communications sent to VA by the Appellant and the national service organization who represents her suggest that the Appellant has actual knowledge of the evidence that must be submitted in this case.  See, e.g., Appellant's filing of February 2011; independent hearing presentation of Veteran's representative of January 2014.  The arguments of the Appellant reference the law applicable to a grant of service connection.  It is therefore reasonable to expect that the Appellant understands what is needed to prevail on the claim.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Under the circumstances, the Appellant has not been harmed by any deficiency with respect to this aspect of VCAA notice.  No error can be predicated on insufficiency of notice if the purpose of the notice has been served.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974).  In this case, a remand for additional notice would serve no useful purpose and would not benefit the Appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A (a) applies to DIC claims, while 38 U.S.C.A. § 5103A (d) does not.  Wood v. Peake, 520 F.3d 1345, 1348  (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.

In the instant case, the Board finds that reasonable efforts have been made to assist the Appellant in obtaining evidence necessary to substantiate her claim.  The relevant evidence of record includes statements of the Appellant and her representative, service treatment records, and private treatment records.

The Board notes that a VA medical opinion was not obtained as to whether the causes of death listed on the death certificate of the Veteran relate to his military service.  As discussed in further detail below, the Appellant does not allege any connection between the cause of death and service, nor is there is competent evidence indicating that the Veteran suffered an event, injury, or disease in service resulting in his death.  Accordingly, obtaining a VA medical opinion is not warranted.

Under the circumstances of this case, VA has satisfied the notification and duty-to-assist provisions of the law, and no further action pursuant to the VCAA need be undertaken on the Appellant's behalf.  The Appellant has not identified any other pertinent evidence that remains outstanding.





Entitlement to Dependency and Indemnity Compensation (DIC)
 under 38 U.S.C.A. § 1318

Service connection was in effect during the Veteran's lifetime for hearing loss, rated at 100 percent disabling, effective from the grant of service connection in March 2002.  The Appellant contends that the Veteran's 100 percent disability rating should have been in effect for more than 10 years prior to his death, as he was in fact totally deaf in November 1987, thereby triggering the provisions of 38 U.S.C.A. § 1318 (West 2014).  Under that code, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of non-service-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since a veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war.  See 38 U.S.C.A. § 1318 (West 2014).

If a veteran did not meet the statutory duration requirements for a total disability rating at the time of death, the surviving spouse may prevail on a claim for benefits under 38 U.S.C.A. § 1318 by showing that the requirements would have been met but for clear and unmistakable error in a previous decision, or by showing that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the veteran's lifetime and for rating the disability retroactively as totally disabling.  See 38 C.F.R. § 3.22(b) (2015).

Previously, under the "hypothetical entitlement" approach, for claims for § 1318 DIC benefits filed before January 21, 2000, if the survivor of a deceased Veteran could prove that a Veteran would have been entitled to receive compensation for a 100 percent disabling service-connected disability for ten years prior to death, then the survivor may claim DIC benefits under § 1318, even though the deceased Veteran did not actually receive such compensation.  VA Gen. Coun. Prec. 68-90 (July 18, 1990); see also Green v. Brown, 10 Vet. App. 111, 118-19 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 (1998); Cole, 13 Vet. App. at 278. 

However, the Federal Circuit ruled that § 1318 DIC claims are no longer subject to a "hypothetical entitlement" analysis.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (2008); see also Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009). In essence, under Rodriguez and Tarver, the amended regulation 38 C.F.R. § 3.22 does not have an impermissible retroactive effect, and it may be applied to bar DIC claims filed by survivors under the "hypothetical entitlement" theory, no matter when the § 1318 claim was filed. Simply put, there is no longer "hypothetical entitlement" to DIC benefits under any circumstance.  Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318  must be adjudicated with specific regard given to decisions made during the Veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death. 

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  First, the Veteran did not meet the durational requirement for a total disability rating under 38 U.S.C.A. § 1318 (2014).  The Veteran was discharged from service in 1946.  The Veteran was rated 100 percent disabled effective March 28, 2002.  See rating decision of June 2002.  The Veteran died in February 2009.  Thus the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death; nor was his disability rated totally disabling continuously since his release from active duty and for a period of not less than five years immediately preceding death.  The Veteran also was not a former POW.

By a filing of November 2013, the Appellant's representative argues for "an earlier effective date for service connection for hearing loss."  See November 2013 statement of Appellant's representative.  The October 2015 Informal Hearing Presentation by the representative states that, "the hearing thresholds noted in the above referenced examination from January 1988, when taken into consideration with the evaluator's notes, should establish to a reasonable and unbiased mind that the total disability evaluation for bilateral hearing loss should have been effective well prior to the March 28, 2002, date.  As such, that disability would have been rated as totally disabling for greater than 10 years prior to death and therefore, Dependency and Indemnity Compensation would have been warranted."  These arguments amount to theories of hypothetical entitlement which are not allowed under the law. 

By a rating decision of June 2002, the RO granted the Veteran service connection for hearing loss with a rating of 100 percent, effective March 28, 2002.  The June 2002 rating decision has become final.  See 38 U.S.C.A. § 7105 (West 2014).  Final and binding VA determinations will be accepted as correct in the absence of clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(a) (2015).  A final decision establishing an effective date can be revised only on the basis of CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  An assertion of CUE is a motion or request, not a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355 (2011), aff'd 695 F.3d 1257 (Fed. Cir. 2012). 

Neither the Veteran (during his lifetime) nor the Appellant has raised a motion of clear and unmistakable error with respect to any final rating action on file.  The Board may not liberally construe the motion for an earlier effective date (arguably raised by the November 2013 filing by the Appellant's representative) as a motion for CUE.  Clear and unmistakable error must be plead with specificity.  See 38 C.F.R. § 20.1404(b) (2015); Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); Fugo v. Brown, 6 Vet. App. 40 (1993).

Finally, the Board has considered whether there were service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  In this regard, the Board has identified no such records which establish that the Veteran was entitled to a total service-connected disability rating for the requisite time period.

The Board is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  For the reasons discussed above, the Appellant is not entitled to DIC benefits under 38 U.S.C.A. 
§ 1318.

Entitlement to service connection for the cause of the Veteran's death

A grant of service connection for the cause of the Veteran's death requires that a service-connected disability caused the death or substantially or materially contributed to it.  See 38 U.S.C.A. §§ 1310, 1312 (West 2014); 38 C.F.R. § 3.312 (2015).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related to it. See 38 C.F.R. § 3.312(b) (2015).  A service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided the production of death.  See 38 C.F.R. § 3.312(c)(1) (2015).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

A marriage certificate shows that the Appellant and the Veteran were married in February 1947.

At the time of his death, the Veteran was service-connected for a sensorineural hearing loss disability and a tinnitus disability.  See rating decision of June 2002.

The Veteran's death certificate indicates that he died on August [redacted], 2009.  The immediate cause of death (the final disease or condition resulting in death) is listed as "congestive heart failure."  The underlying causes are listed sequentially as "ischemic cardiomyopathy" and "aortic stenosis."  The Veteran was not service-connected for any of these conditions at the time of his passing.

The Veteran had active duty service from July 1943 to May 1946.  The service treatment records do not indicate treatment for, or symptoms of, congestive heart failure, ischemic cardiomyopathy, or aortic stenosis during those years.

Furthermore, there is no competent evidence to establish that congestive heart failure, ischemic cardiomyopathy, or aortic stenosis became manifest to a compensable degree within one year of the Veteran's separation from service in May 1946.  Therefore, a presumption of service connection for cardiovascular-renal disease as a chronic disease manifesting within one year of service separation is not applicable.  See 38 C.F.R. §§ 3.307, 3.309(a) (2015).

The period of 63 years between the end of military service and the Veteran's death from congestive heart failure weighs against finding a relationship between the Veteran's heart condition and an injury or disease during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
To the extent that the Appellant's claim can be construed as an implicit argument that the Veteran's congestive heart failure is connected to his military service, the Board accords such argument no weight in this case.  A non-expert witness is competent to testify as to symptoms or facts that the layperson has observed and that are within the realm of personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may also be competent to establish the etiology of a condition or a connection to military to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence is not sufficient to establish a nexus in this case, however, as the etiology of congestive heart failure is a complex medical question beyond the competency of a layperson.

Because the Veteran was not a prisoner of war, a presumption of service connection relating to former POWs also does not apply.  See 38 C.F.R. § 309(c) (2015).  For veterans who were POWs interned or detained for not less than 30 days, certain diseases, including congestive heart failure, shall be service-connected if manifest to a degree of 10 percent or more at any time after discharge.  Id.

In conclusion, and upon consideration of the entire record, the Board finds no competent and credible evidence that a disability incurred in, or aggravated by, military service caused or contributed to the Veteran's death.  Nor can a nexus be presumed under 38 C.F.R. § 3.309(a) or § 3.309(c).  Because a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


